Case: 6:19-cr-00065-REW-HAI Doc #: 268 Filed: 09/15/20 Page: 1 of 2 - Page ID#: 793




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                           )
                                                      )
        Plaintiff,                                    )       No. 6:19-CR-65-REW-HAI
                                                      )
  v.                                                  )
                                                      )
  DAVID LEE BUTLER, aka Vito,                         )                 ORDER
                                                      )
        Defendant.                                    )

                                         *** *** *** ***

        After conducting Rule 11 proceedings, see DE 263 (Minute Entry), Judge Ingram

 recommended that the undersigned accept Defendant David Lee Butler’s guilty plea and adjudge

 him guilty of Count One of the Second Superseding Indictment (DE 264, referencing DE 72); see

 also DE 222 (Plea Agreement). Judge Ingram expressly informed Defendant of his right to object

 to the recommendation and to secure de novo review from the undersigned. See DE 264 at 3. The

 established, 3-day objection deadline has passed, and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).

        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

                                                  1
Case: 6:19-cr-00065-REW-HAI Doc #: 268 Filed: 09/15/20 Page: 2 of 2 - Page ID#: 794




         1. The Court ADOPTS DE 264, ACCEPTS Butler’s guilty plea, and ADJUDGES him

              guilty of Count One of the Second Superseding Indictment (DE 72);

         2. Further, per Judge Ingram’s recommendation, the Defendant disclaimed any interest in

              the property identified in the operative indictment (DE 264 ¶ 4) but conceded

              forfeitability pursuant to Defendant’s agreement as to nexus (DE 222 ¶ 9). The Court

              finds the property forfeitable but notes that Butler disclaims. The Court preliminarily

              orders forfeiture subject to proper final findings as warranted by development in the

              record; and

         3. The Court will issue a separate sentencing order.1

         This the 15th day of September, 2020.




 1
  At the hearing, Judge Ingram remanded Butler to custody. See DE 263. The Court, thus, sees no need to further
 address detention at this time.

                                                         2
